SCHALLER, J.,
dissenting. The dispositive issue in this case is whether General Statutes § 17b-94 should be interpreted to permit an attorney to disburse settlement proceeds to a beneficiary free of liability for any loss the state may thereby sustain after that attorney has requested the amount of the state’s lien against such proceeds without notifying the commissioner that the case has been settled. Because the trial court’s interpretation of § 17b-94 leads to an irrational result that thwarts the legislative purpose, I respectfully dissent. Although I agree with the majority’s statement of essential facts, it is important to emphasize that the defendant attorney did not notify the commissioner of the September 4, 1992 settlement.
My disagreement is premised on fundamental principles of statutory interpretation. “ ‘[0]ur fundamental objective is to ascertain and give effect to the apparent intent of the legislature.’ ” State v. Burns, 236 Conn. 18, 22, 670 A.2d 851 (1996), quoting State v. Spears, 234 Conn. 78, 86-87, 662 A.2d 80 (1995). “ ‘It is axiomatic that, where the statutory language is clear and unambiguous, construction of the statute by reference to its history and purpose is unnecessary. Winslow v. Lewis-Shepard, Inc., 216 Conn. 533, 538, 582 A.2d 1184 (1990). That axiom only applies in full force, however, “[w]here . . . the language of a statute is . . . absolutely clear” on its face and where no ambiguity is raised in applying the statute in a particular case. . . . Anderson v. Ludgin, 175 Conn. 545, 554, 400 A.2d 712 (1978) ....’” *836(Emphasis in original.) Rose v. Freedom of Information Commission, 221 Conn. 217, 225, 602 A.2d 1019 (1992).
This is a situation in which “application of the statute . . . reveals a latent ambiguity in seemingly unambiguous language . . . .” Id., 227. Section 17b-94 is ambiguous because it requires the commissioner to respond to an attorney’s request for the amount of the state’s hen within thirty days in cases in which settlement or judgment has occurred, but it fails to specify how the commissioner is to know that the pivotal event has occurred. In other words, the operation of the thirty day response requirement depends upon the fact of settlement or judgment, but § 17b-94 fails expressly to provide who must advise the commissioner of that fact.
Given that latent ambiguity, we are entitled to “ ‘turn for guidance to the purpose of the statute and its legislative history to resolve that ambiguity.’ University of Connecticut v. Freedom of Information Commission, 217 Conn. 322, 328, 585 A.2d 690 (1991). We particularly look to the history, the purpose, the objective and the underlying policy of the statute. Anderson v. Ludgin, supra [175 Conn. 554].” Rose v. Freedom of Information Commission, supra, 221 Conn. 227.
A search of legislative history reveals that Public Acts 1977, No. 77-263, the act that brought § 17b-94 into existence, was enacted in response to the type of situation presented in State v. Blawie, 31 Conn. Sup. 552, 334 A.2d 484 (1974), cert. denied, 167 Conn. 693, 333 A.2d 70 (1975)1 which provoked complaints from the trial bar that the state’s response time on requests for hen amounts was inordinately long. See Conn. Joint *837Standing Committee Hearings, Judiciary, Pt. 3, 1977 Sess., p. 691. Public Acts 1977, No. 77-263, was designed, therefore, to shorten the response time in situations in which a settlement or judgment had occurred so that attorneys would be able to disburse funds to their clients and the state without inordinate delay. See 20 S. Proc., Pt. 4, 1977 Sess., pp. 1416-17; 20 H.R. Proc., Pt. 8, 1977 Sess., pp. 3214-15.
The legislative history makes it clear that the legislature enacted Public Acts 1977, No. 77-263, not only for the benefit of the beneficiary and the attorney, but for the benefit of the state as well. Senator Salvatore DePi-ano stated that the delay “has caused inconvenience not only to the welfare recipient but also to the State of Connecticut in that the State of Connecticut is being deprived of money that would normally come to them . . . .” 20 S. Proc., Pt. 4, 1977 Sess., p. 1417. To effectuate these purposes and goals, “[w]hat this bill would do is require the attorney for the recipient or for the beneficiary to notify the department and within thirty days of such notification the Commissioner must advise the attorney of the amount of the lien . . . .” (Emphasis added.) 20 H.R. Proc., Pt. 8, 1977 Sess., pp. 3214-15, remarks of Representative Ernest N. Abate.
The 1977 amendment clearly conditions the thirty day response period on the occurrence of two events. The first is settlement or judgment; the second is receipt of notice of such in a written request by the attorney for a beneficiary. The commissioner forfeits the state’s rights under § 17b-94 only when both events occur and are followed by the commissioner’s failure to respond within thirty days. Aside from the beneficiary, the only person who possesses all of the information necessary to notify the commissioner is the beneficiary’s attorney.2
*838If the commissioner is deemed to forfeit the state’s rights against the attorney under § 17b-94 even when the attorney fails to notify the commissioner that the situation is one that requires the thirty day response, a bizarre and irrational result is produced. In order to protect the state’s lien rights, the commissioner will be obligated to respond within thirty days to every request for lien amounts. The legislative goal of specifying the particular situations that require speedy action for the benefit of beneficiaries, their attorneys and the state will be subverted because the commissioner will be compelled to respond with equal speed to every request. As a consequence, it will become more difficult to provide speedy responses to fulfill the legislative purpose, and the purpose will be thwarted.
Our Supreme Court recently reiterated that “ ‘[i]n seeking to discern [legislative] intent, we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter.’ ” State v. Burns, supra, 236 Conn. 22-23, quoting State v. Spears, supra, 234 Conn. 86-87. The court continued: “If ‘a statute is capable of two constructions, one that is rational and effective in accomplishing the evident legislative object, and the other leading to “bizarre results” destructive of that purpose, the former should prevail.’ ” State v. Burns, supra, 23, quoting State v. Williams, 206 Conn. 203, 210, 536 A.2d 583 (1988).
A statutory interpretation that fails to recognize the obligation of the attorney to notify the commissioner about the settlement or judgment produces a result that *839neither comports with common sense nor takes into account the interest of the state. “Fundamental tenets of due process . . . require that all persons directly concerned in the result of an adjudication be given reasonable notice and the opportunity to present their claims or defenses.” Kron v. Thelen, 178 Conn. 189, 193, 423 A.2d 857 (1979); Fairfield v. D’Addario, 149 Conn. 358, 363, 179 A.2d 826 (1962) (implied condition precedent of reasonable notice); State v. Boles, 5 Conn. Cir. Ct. 22, 30, 240 A.2d 920 (1967) (“ ‘reasonable notice’ is a relative term which varies with the circumstances under which it is called into use”). Because § 17b-94 grants the state an interest in the adjudication of claims by welfare recipients and is designed to provide benefits to the state, common sense dictates that the commissioner should be given notice of the result of such an adjudication.
A statute should not be interpreted to thwart its purpose simply because the legislature’s purpose could have been more clearly stated. See Frillici v. Westport, 231 Conn. 418, 435-36, 650 A.2d 557 (1994). “ ‘[W]e will assume that the legislature intended to accomplish a reasonable and rational result.’ ” State v. Brown, 235 Conn. 502, 516, 668 A.2d 1288 (1995), quoting State v. Breton, 235 Conn. 206, 226, 663 A.2d 1026 (1995). Although my interpretation of § 17b-94 identifies an obligation on the part of the beneficiary’s attorney that is not expressly stated in the statutory language, it is entirely consistent with the legislative history and a common sense reading of the statute, and is the only interpretation that produces a reasonable and rational result. Accordingly, I would reverse the judgment of the trial court.
For the foregoing reasons, I respectfully dissent.

 In State v. Blawie, supra, 31 Conn. Sup. 558, the Appellate Division of the Court of Common Pleas held that the defendants’ attorneys’ disbursement of funds in disregard of the state’s lien on the funds constituted a conversion despite the state’s failure to take affirmative action to insist on its lien rights. The court noted that the defendants’ liability for the conversion attached when the state gave the defendants notice of its statutory lien. Id., 556.


 AH hough iiio majority assorts that iiie statute involves “punitive” action ¡•gainst the attorney m this situation, no authority is offered fori hat proposi-*838tíon and I am not aware of any. Under § 17b-94, the state possesses a lien on the proceeds of settlement and the attorney commits a conversion if he disburses them in disregard of the state’s lien. State v. Angelo, 39 Conn. App. 709, 713, 667 A.2d 81 (1995).